

INSTRUMENT OF AMENDMENT TO THE
MDU RESOURCES GROUP, INC.
401(k) RETIREMENT PLAN




The MDU Resources Group, Inc. 401(k) Retirement Plan (as amended and restated
January 1, 2017) (the “K-Plan”), is hereby further amended effective as of
January 1, 2019, as follows:


By adding the following paragraph in Section D-2-2 Eligibility to Share in the
Retirement Contribution of Supplement D-2 Provisions Relating to the Retirement
Contribution Feature for Certain Participating Affiliates:


Notwithstanding the foregoing, eligible employees of Intermountain Gas Company
who are compensated for 960 hours or more through June 30, 2019 will receive a
pro-rata allocation mid-year based on compensation paid through June 30, 2019.




IN WITNESS WHEREOF, MDU Resources Group, Inc., as Sponsoring Employer of the
Plan, has caused this amendment to be duly executed by a member of the MDU
Resources Group, Inc. Employee Benefits Committee on this day 22nd of August,
2019.


MDU RESOURCES GROUP, INC.
EMPLOYEE BENEFITS COMMITTEE






By: /s/ Jason L. Vollmer
Jason L. Vollmer, Chairman






